Exhibit 10.14.2

SUNSTONE HOTEL INVESTORS, INC.

WAIVER AGREEMENT

This Waiver Agreement (this “Agreement”), dated as of February 19, 2010, is made
by and between Sunstone Hotel Investors, Inc. and Sunstone Hotel Partnership,
LLC (together, the “Company”) and Arthur Buser (“Executive”).

RECITALS

 

  A. The Company and Executive are parties to that certain Employment Agreement,
effective July 21, 2008 (as amended from time to time, the “Employment
Agreement”).

 

  B. The Company maintains a 401(k) Savings and Retirement Plan (the “401(k)
Plan”).

 

  C. Pursuant to the Employment Agreement and the 401(k) Plan, Executive is
entitled to receive certain compensation and benefits.

 

  D. Executive and the Company wish to enter into this Agreement, pursuant to
which Executive will waive his right and entitlement to receive certain
compensation and benefits under the Employment Agreement and the 401(k) Plan for
calendar year 2009 and the Company will make certain acknowledgements.

In consideration of the covenants and undertakings contained herein, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive hereby agree as follows:

1. Waiver. Executive hereby waives, relinquishes and gives up any and all right,
title, claim and interest that Executive may have to receive each of: (i) any
profit-sharing contribution from the Company under the 401(k) Plan in respect of
calendar year 2009; (ii) any increase in Base Salary (as such term is defined in
the Employment Agreement) over the Base Salary level in effect for Executive as
of December 31, 2009; and (iii) any Annual Bonus (as such term is defined in the
Employment Agreement) in respect of calendar year 2009 to the extent that such
Annual Bonus would otherwise exceed three hundred fifty-nine thousand four
hundred twenty-three dollars and 08/100 cents ($359,423.08).

2. Annual Bonus; Payment in Shares. In consideration of the waivers contained in
this Agreement, the Company hereby agrees to pay Executive an Annual Bonus in
the amount of three hundred fifty-nine thousand four hundred twenty-three
dollars and 08/100 cents ($359,423.08) in respect of calendar year 2009, which
Annual Bonus shall otherwise be payable in accordance with the terms and
conditions of the Employment Agreement. The Company further agrees to pay such
Annual Bonus, less the sum of all applicable withholdings, in a number of shares
of fully vested Company common stock (in lieu of cash) determined by dividing
the net dollar value of such Annual Bonus by the average closing price of the
Company’s common stock for the twenty-day period ending February 12, 2010, which
is three business days prior to the grant date for restricted stock granted to
employees under the Company’s 2004 Long Term Incentive Plan (which average price
was $8.74).



--------------------------------------------------------------------------------

3. Company Acknowledgements. In consideration of the waivers contained in this
Agreement, the Company hereby acknowledges and agrees that, (i) in the event
that Executive becomes entitled to receive payments under Section 4(a) and/or
Section 5 of the Employment Agreement in connection with Executive’s termination
of employment, such payments shall be determined, to the extent applicable to
the calculations thereof, as if Executive had earned and been paid an Annual
Bonus in respect of calendar year 2009 without regard to the waivers contained
in this Agreement; and (ii) Executive’s additional annual equity award under
Section 2(b)(iii)(B) of the Employment Agreement shall be paid at the “high”
level (i.e., 250% of Base Salary) in respect of calendar year 2009.

4. No Good Reason. Executive hereby acknowledges and agrees that nothing
contained in this Agreement shall, or shall be construed so as to, constitute
Good Reason (as defined in the Employment Agreement) for purposes of the
Employment Agreement or any other agreement between Executive and the Company.

5. Applicable Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

6. Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, it shall be adjusted rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder of the
Agreement shall be enforced to the maximum extent possible.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

8. Captions. The captions contained in this Agreement are included for
convenience only and shall have no bearing on the meaning or interpretation of
the provisions contained herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed as of the date first above written.

 

SUNSTONE HOTEL INVESTORS, INC.       EXECUTIVE By:   /s/ Arthur Buser       /s/
Arthur Buser         (Signature) Its:   President & CEO       Arthur Buser

 

SUNSTONE HOTEL PARTNERSHIP, LLC       By:   /s/ Arthur Buser               Its:
  President      

 

3